Citation Nr: 9935257	
Decision Date: 12/20/99    Archive Date: 12/23/99

DOCKET NO.  98-15 809	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to an effective date prior to November 28, 1997, 
for entitlement to nonservice-connected pension and aid and 
attendance benefits.


REPRESENTATION

Appellant represented by:	Gary S. Pieples, Attorney at 
Law


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

D. S. Nelson, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1952 to June 
1956.  The appellant is the veteran's legal guardian.

This matter comes before the Board of Veteran's Appeals (BVA 
or Board) on appeal from a rating determination entered in 
February 1998 by the Department of Veterans Affairs (VA) 
Regional Office (RO) in Cleveland, Ohio, establishing an 
effective date of November 28, 1997, for a grant of 
entitlement to nonservice-connected pension and aid and 
attendance benefits.


FINDINGS OF FACT

1.  By rating decision in February 1998, the RO granted the 
veteran entitlement to nonservice-connected pension and aid 
and attendance benefits, effective from the date of receipt 
of the veteran's original claim for that benefit, November 
28, 1997.

2.  A formal or informal claim for entitlement to nonservice-
connected pension and aid and attendance benefits was not 
received by VA prior to November 28, 1997.

CONCLUSION OF LAW

The criteria for the assignment of an effective date earlier 
than November 28, 1997, for a grant of entitlement to 
nonservice-connected pension benefits and aid and attendance 
benefits have not been met.  38 U.S.C.A. §§ 5107, 5110 (West 
1991); 38 C.F.R. § 3.400 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

38 C.F.R. § 3.400(b)(ii) (1999) provides that the effective 
date for claims for disability pension received after October 
1984 is the date of claim.  However, if within one year from 
the date on which the veteran became permanently and totally 
disabled, he filed for a retroactive award and establishes 
that either a physical or mental disability was so 
incapacitating as to prevent him from filing a disability 
pension claim for at least the first 30 days immediately 
following the date on which he became disabled, the award of 
disability pension will be either the date of receipt of 
claim or the date on which the veteran became permanently 
disabled, whichever is to his advantage.

A VA discharge summary for the time period of November 1995 
to December 1995 reflects that the veteran was admitted for 
treatment due to a one-year period of confusion and 
disorientation.  The diagnosis was dementia, Alzheimer's 
type.

A VA discharge summary for the time period of December 1995 
to January 1996 indicates that the veteran was readmitted for 
treatment and neurologic consultation.  The veteran was 
oriented to name and place only.  His memory, judgment, and 
insight were impaired.  The diagnosis was Alzheimer's 
dementia with iatrogenic reaction to Valproic acid.  It was 
noted that the veteran's condition was gradually 
deteriorating and that he "needs to be in a Nursing Home the 
rest of his life."

Private medical records dated August 1997 to September 1997 
reflect ongoing treatment for the veteran's condition, 
diagnosed as dementia with delirium.

A court document dated in November 1997 indicates that the 
veteran was found to be incompetent and the appellant was 
appointed guardian of the veteran.

A claim for nonservice-connected pension benefits and special 
monthly pension benefits based on the need for regular aid 
and attendance was received at the VA on November 28, 1997.

By rating decision in February 1998, the RO granted the 
veteran entitlement to nonservice-connected pension and aid 
and attendance benefits, effective from the date of receipt 
of the veteran's original claim for that benefit, November 
28, 1997.

In the May 1998 notice of disagreement, the appellant stated 
that after March 1996 the veteran never regained the ability 
to care for himself.  She also stated that the veteran was 
unable to work after February 1995.  

At the March 1999 RO hearing, the appellant stated that she 
had lived with the veteran since 1980 and was the mother of 
three of the veteran's children.  She remarked that the 
veteran was last employed as an artist in Florida in 1995.  
The veteran began to have problems remembering phone numbers 
and addresses in 1993.  In August 1995 the veteran was taken 
to a private doctor, who informed the veteran that he was 
suffering from depression.  She also mentioned that the 
veteran was able to continue painting after he had been 
diagnosed with Alzheimer's.  

In a letter received in March 1999, the appellant stated that 
the veteran had no family history of Alzheimer's; she also 
related some background information concerning the veteran's 
eventual diagnosis of Alzheimer's.

After reviewing the evidence of record, the Board finds that 
the veteran became totally and permanently disabled more than 
1 year prior to the date of his claim for pension.  The 
December 1995 to January 1996 VA discharge summary shows that 
the veteran was permanently and totally disabled because of 
his mental disability.  It was noted by the VA physicians 
that the veteran's condition was gradually deteriorating and 
that he "needs to be in a Nursing Home the rest of his life," 
and that he was going into a nursing home following the 
discharge from his current hospitalization.  Therefore, as 
the evidence of record shows that the veteran became 
permanently and totally disabled more than one year prior to 
the date of his claim for pension, the Board is prohibited by 
38 C.F.R. § 3.400(b)(1)(ii)(B) from providing an effective 
date earlier that the date of receipt of the claim, which in 
this case is November 28, 1997.

The veteran's guardian and representative have advanced 
several arguments in support of an attempt to have a 
retroactive award of pension.  In the August 1998 substantive 
appeal, it was argued that the veteran's November 1995 VA 
admission was an informal claim for pension and aid and 
attendance benefits.  The Board recognizes that the date of 
an outpatient or hospital examination or the date of hospital 
admission to a VA or uniformed services hospital, or the date 
of the veteran's admission to a non-VA hospital, where the 
veteran was maintained at VA expense, will be accepted as the 
date of receipt of a claim.  38 C.F.R. § 3.157(b)(1) (1999).  
However, the cited regulation is predicated on a prior 
allowance of a claim for pension or compensation, 
disallowance of a formal claim for compensation for the 
reason that the service-connected disability is not 
compensable in degree, prior disallowance of a claim for 
compensation or pension by a retired member of a uniformed 
service due to receipt of retired pay, or prior disallowance 
of pension on the basis that the disability was not 
permanently disabling.  38 C.F.R. § 3.157(b) (1999).  In this 
case, the veteran's November 1997 claim was not pre-dated by 
an adjudication of the type cited in 38 C.F.R. § 3.157(b), 
and, as such, that regulation does not afford a basis for 
finding that a claim for nonservice-connected pension 
benefits and aid and attendance benefits was filed earlier 
than November 28, 1997.  38 C.F.R. § 3.157; Crawford v. 
Brown, 5 Vet. App. 33 (1993).

The veteran's representative has also stated that the veteran 
should be granted an earlier effective date because he was so 
incapacitated that he was unable to apply for benefits any 
earlier than he did.  While it is clear that the veteran's 
mental disability was so incapacitating as to prevent him 
from filing a disability pension claim for at least the first 
30 days immediately following the date on which he became 
permanently and totally disabled (in this case, January 
1996), a claim was not filed within one year from January 
1996, and the fact that the veteran was mentally 
incapacitated and unable to apply for benefits by January 
1996 does not afford a basis for finding that a claim for 
nonservice-connected pension benefits and aid and attendance 
benefits was filed earlier than November 28, 1997.

The veteran's representative and guardian have also argued 
that the veteran did not become totally and permanently 
disabled until some unspecified time after his December 1995-
January 1996 VA admission.  However, the Board notes that VA 
examiners indicated that the veteran needed full-time 
permanent care as of January 1996.  Further, the veteran's 
guardian has stated that the veteran could not work after 
February 1995, and was unable to care for himself after March 
1996.  In summary, the Board can find no medical evidence 
contradicting the VA examiner's finding that the veteran was 
totally and permanently disabled at the time of his discharge 
in January 1996.

In the present case, the law, not the evidence, is 
dispositive.  Sabonis v. Brown, 6 Vet. App. 426 (1994).  The 
Board holds that, as a matter of law, there is no entitlement 
to an effective date earlier than November 28, 1997, for 
entitlement to nonservice-connected pension and aid and 
attendance benefits.


ORDER

An effective date prior to November 28, 1997, for a grant of 
entitlement to nonservice-connected pension and aid and 
attendance benefits is denied.



		
	BRUCE KANNEE	
	Member, Board of Veterans' Appeals



 

